
	
		II
		110th CONGRESS
		1st Session
		S. 2028
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the State of Louisiana to match Federal
		  funding to fully address the Road Home Program shortfall.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Louisiana Road Home
			 Act.
		2.Road Home Program
			 shortfallThere are authorized
			 to be appropriated such sums as may be necessary for the State of Louisiana to
			 carry out the Road Home Program, provided that as of June 1, 2007, the State of
			 Louisiana has provided at least $1,000,000,000 for such Program.
		
